Citation Nr: 0737351	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  07-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
private medical treatment provided at Northside Hospital in 
St. Petersburg, Florida, from February 20, 2006 to February 
26, 2006.  



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision of the Department 
of Veterans Affairs (VA) Medical Center in Bay Pines, 
Florida.

In October 2007, the veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered from February 20, 2006 to February 26, 2006 in 
connection with private hospital treatment.  

2.  The private medical care provided from February 20, 2006 
to February 26, 2006 was emergent and a VA facility was not 
feasibly available for care at that time.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the 
unauthorized costs of private medical expenses incurred from 
February 20, 2006 to February 26, 2006 are met.  38 U.S.C.A. 
§§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-
17.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment.  The veteran contends that 
the treatment provided from February 20, 2006 to February 26, 
2006 was for an emergent condition and that a VA facility was 
not feasibly available.

Because the medical expenses incurred were not authorized, 
the next determination that must be made is whether the 
veteran is entitled to reimbursement or payment by VA of such 
unauthorized medical expenses.  Payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177.  The provisions of the Act became 
effective as of May 29, 2000. 

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C.A. Chapter 17 within two 
years before the non-VA emergency treatment; (6) The veteran 
is financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728, which applies 
primarily to emergency treatment for a service-connected 
disability.  38 C.F.R.  § 17.1002.  The criteria in dispute 
are the second and third, listed above.  
 
The January 2007 statement of the case (SOC) stated that the 
claim was approved to the point of stabilization on February 
20, 2006 and the remainder of the episode of care from 
February 21, 2006 to February 24, 2006 was denied.  The 
decision stated that the veteran did not meet 38 U.S.C.A. § 
17.1002(d) since at the point of stabilization the veteran 
could have been transferred to the VAMC.  

During the October 2007 videoconference hearing, the veteran 
and his wife stated that on February 20, 2006, the veteran's 
wife was driving the veteran to the VA hospital, which was 20 
miles away, as he had been suffering from a high fever for 
several days.  They were about halfway to the VA hospital 
when the veteran went into convulsions and passed out.  The 
veteran's wife stopped the car and called 911 on her cell 
phone.  An ambulance came to their location and took the 
veteran to Northside Hospital.  The veteran's wife was 
informed that they could not take the veteran to the VA 
hospital as there were no beds available.  Following testing, 
one of the veteran's old bypasses was found to be 85 percent 
blocked and a stent was surgically inserted.  The veteran's 
wife stated that she made sure that the VA hospital was 
informed that they were sent to a private hospital and they 
were not informed that a transfer was requested by the VA 
hospital.  The veteran and his wife stated that they believed 
that he was stable only after the stent was inserted. 

The medical records from Northside Hospital confirmed the 
above statements.  A consultation request/report dated 
February 20, 2006 stated that the veteran was going to the VA 
hospital for a high temperature with his wife and an 
emergency physician record noted that the veteran had a loss 
of consciousness.  In addition, the records also show that 
the veteran was admitted for further cardiac and neurological 
evaluations on February 20, 2006.  Notes from February 21, 
2006 stated that all efforts to treat as outpatient were 
unsuccessful and he was progressively worse and would be kept 
under observation with close monitoring.  He was diagnosed as 
having transient ischemic attack, syncope, coronary artery 
disease, increased cardiac enzymes, increased liver function 
series, and chronic obstructive pulmonary disease.  Bilateral 
carotid and vertebral duplex imaging on February 22, 2006 
revealed high-grade stenosis of 60 to 79 percent by 
velocities of the right internal carotid artery, a 40 to 59 
percent stenosis at the right internal carotid artery and a 
20 to 40 percent stenosis of the left carotid bifurcation and 
internal carotid artery.  

A echocardiogram performed on February 23, 2006, revealed 
sclerosis of the aortic leaflets, borderline left ventricular 
hypertrophy and a dilated left atrium.  On February 24, 2006 
a stent was implanted.

In a letter dated March 2007, the veteran's private treating 
physician stated that she was never made aware of any request 
by the VA Medical Center for the veteran to be transferred to 
their facility and after a review of the treatment records, 
it was certain that she was never aware of the need to 
transfer the veteran.

This case turns on whether a medical emergency continued to 
be present following the initial day of hospital services, 
February 20, 2006, for which VA has previously accepted 
financial responsibility.  An emergency is defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted) 
(emphasis in original).

The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services.  Under 
such provision, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the evaluation and treatment were for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

A medical emergency lasts "only until the time the veteran 
becomes stabilized."  38 C.F.R. § 17.1002(d).  "The term 
stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if the veteran is discharged or 
transferred to a VA or other Federal facility."  38 C.F.R. § 
17.1001(d).

In this case, while a VA reviewing physician determined in 
October 2006 that the veteran's medical emergency had ended 
on February 20, 2006, from the veteran viewpoint it is very 
unclear that he would have been aware that it was safe for 
him to go to a VAMC.  The veteran and his wife attempted to 
go to the VA hospital for treatment and informed the VA 
hospital that they were taken to a private facility.  Their 
testimony is found to be credible.  

In addition, it is not clear from the medical treatment 
records that the veteran was in fact stable for transfer 
after February 20, 2006 as treatment records from February 
21, 2006 show he was diagnosed as having a transient ischemic 
attack and was reported as becoming progressively worse and 
would be kept under observation with close monitoring, 
providing evidence in support of this claim.

Resolving all doubt in the veteran's favor, the Board finds 
that a medical emergency continued to be present throughout 
the period of care from February 20, 2006 to February 26, 
2006.  Given that all of the other prerequisites of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are otherwise shown 
to have been met, it is determined that the veteran is 
entitled to reimbursement of or payment for the emergency 
medical services received at Northside Hospital from February 
20, 2006 to February 26, 2006.






ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran February 
20, 2006 to February 26, 2006, is granted.



____________________________________________
John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


